UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6036


KEENAN BARRY,

                    Plaintiff - Appellant,

             v.

UNKNOWN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00723-HEH-RCY)


Submitted: August 26, 2020                                  Decided: September 10, 2020


Before WILKINSON, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keenan Barry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keenan Barry appeals the district court’s order dismissing without prejudice his 42

U.S.C. § 1983 complaint for failure to comply with the magistrate judge’s order to pay an

initial partial filing fee or to aver that he could not pay such a fee. * On appeal, we confine

our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Barry’s

informal brief does not challenge the basis for the district court’s disposition, he has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
         Because the district court dismissed Barry’s action “for procedural reasons
unrelated to the contents of the pleadings,” we have jurisdiction over this appeal. Goode
v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015); see Bing v. Brivo
Sys., LLC, 959 F.3d 605, 611-12 (4th Cir. 2020) (discussing factors courts consider in
determining whether order is final and appealable).

                                              2